Citation Nr: 1205581	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  07-20 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea and hypopnea syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.P.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a videoconference hearing before the undersigned in June 2009.  A transcript of the hearing has been associated with the Veteran's claims file.  Following the June 2009 Board hearing, the case was remanded to the agency of original jurisdiction (AOJ) for additional development in November 2009.
 
As noted in the Board's November 2009 Remand, the issues of: (1) entitlement to service connection for gastroesophageal reflux disease (GERD); (2) entitlement to service connection for proteinuria; (3) entitlement to service connection for diverticulitis; (4) entitlement to service connection for plantar fasciitis; (5) entitlement to service connection for an acquired psychiatric disorder; (6) entitlement to an increased rating for bilateral hearing loss; and (7) entitlement to an increased rating for hypertension, have been raised by the record, but have not yet been adjudicated by the AOJ.  See Veteran's September 2006 Notice of Disagreement and July 2007 statement.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks service connection for a sleep disorder, to include obstructive sleep apnea and hypopnea syndrome, including as secondary to his service-connected type II diabetes mellitus, hypertension, coronary artery disease, and/or partial thyroidectomy residuals.  Before the Board can adjudicate this claim, however, additional development is required.  The Board will discuss each of its reasons for remand in turn. 

I.  Service Treatment Records

A review of the Veteran's service treatment records indicates that these records may be incomplete.  Specifically, although the Veteran served on active duty from February 1964 to February 1984, the only service treatment records that have been associated with the claims file are dated from May 1978 to February 1984.  Moreover, although the available service treatment records reveal that the Veteran received treatment for pulmonary tuberculosis from 1978 to 1980, including treatment at the Portsmouth Naval Hospital, to date, records of this treatment have not been associated with the claims file.  See April 29, 1980, treatment note; February 2, 1981, treatment note; February 1984 separation examination.  In this regard, the Board notes that, insofar as the Veteran has asserted that his current sleep disorder could be related to his in-service episode of pulmonary tuberculosis, such records may prove critical to the adjudication of his sleep disorder claim.  See September 2006 Notice of Disagreement.  As such, further efforts to obtain a complete copy of the Veteran's service treatment records should be undertaken before the Board renders a decision in this case.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

II.  Private Treatment Records

In letters dated in November 2006 and July 2008, the Veteran's private physician, Dr. G.A.H., reported that he had been treating the Veteran for multiple conditions, including sleep apnea, since May 8, 2006; and in a May 2009 letter, Dr. G.A.H. indicated that he continued to provide the Veteran with such treatment.  Significantly, however, to date, none of Dr. G.A.H.'s treatment records have been associated with the claims file.  Additionally, at his June 2008 Decision Review Officer (DRO) hearing, the Veteran reported that he was first diagnosed with sleep apnea based on a sleep study conducted by a Dr. Ross in Orange Park, Florida, in 1995.  See DRO Hearing Tr. at 2.  Significantly, however, to date, no treatment records have been obtained from Dr. Ross and the earliest sleep study on file is dated in August 1999.  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's treatment records from Dr. G.A.H. and Dr. Ross.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  

III.  Medical Opinion

The Veteran contends that service connection for a sleep disorder is warranted because this condition was caused or aggravated by his service-connected diabetes, hypertension, coronary artery disease, and/or partial thyroidectomy residuals.  See Veteran's January 2006 claim; February 2006 statement; September 2006 Notice of Disagreement; DRO Hearing Tr. at 1, 3.  In the alternative, the Veteran contends that service connection for a sleep disorder is warranted because this disorder was caused or aggravated by his military service.  

In support of this latter contention, the Veteran asserts that his sleep disorder symptoms (i.e., difficulty sleeping, difficulty breathing, shortness of breath, periodic termination of breathing in his sleep, snoring, and exhaustion and/or fatigue upon waking) first began in approximately 1970 and have continued since.  See DRO Hearing Tr. at 2-3; Board Hearing Tr. at 3.  Additionally, he asserts that he had several in-service risk factors for the development of a sleep disorder, including an episode of pulmonary tuberculosis in 1978; chronic bronchitis; and obesity, which he contends was secondary to his in-service hypothyroidism and corresponding partial thyroidectomy.  See September 2006 Notice of Disagreement.  In this regard, the Board notes that the Veteran is competent to report that, during service, he suffered from difficulty sleeping, difficulty breathing, shortness of breath, and exhaustion and/or fatigue upon waking.  See 38 C.F.R. § 3.159(a)(2) (2011); Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran is competent to report having a continuity of such symptomatology since service.  See 38 C.F.R. § 3.159(a)(2) (2011); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Furthermore, for purposes of this remand, the Board finds the Veteran's statements regarding his in-service symptomatology and continuity of symptomatology since service to be credible. 

When the Board remanded this case in November 2009, it directed the AOJ to provide the Veteran with a VA examination assessing whether his current sleep disorder (1) was incurred during or aggravated by his military service, or (2) was caused or aggravated by a service-connected disability, to include his service-connected diabetes and/or thyroidectomy residuals.  In compliance with the Board's remand instructions, in June 2010, the Veteran was afforded a VA respiratory examination assessing whether his current sleep disorder was incurred during or aggravated by his military service; and in March 2011, an addendum medical opinion was obtained assessing whether the Veteran's current sleep disorder was caused or aggravated by a service-connected disability, to include his service-connected diabetes and/or thyroidectomy residuals.  Significantly, however, for the following reasons, the Board finds the June 2010 and March 2011 VA medical opinions to be inadequate for rating purposes.  

With regard to the June 2010 VA examination, the Board acknowledges that, after reviewing the Veteran's claims file and conducting a physical examination of the Veteran, the examiner provided the opinion that the Veteran's sleep apnea was not caused or aggravated by his military service.  However, to the extent that the June 2010 VA examiner's opinion appears to be based on an incomplete and/or inaccurate factual history, and as such, the Board finds it to be of little probative value.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  In this regard, the Board notes that, in support of her opinion, the June 2010 VA examiner highlighted that the Veteran had no complaints consistent with sleep apnea during service and denied having a history of frequent trouble sleeping at the time of his February 1984 separation examination.  Significantly, however, in providing this opinion, the examiner failed to acknowledge or discuss the fact that, during service, the Veteran was treated for pulmonary tuberculosis from 1978 to 1980; was treated for chest pain in December 1978 and September 1982; reported having frequent difficulty sleeping, shortness of breath, pain/pressure in his chest, and a chronic cough at the time of his December 1982 examination; was treated for shortness of breath in July 1983; and reported having shortness of breath, pain/pressure in his chest, and a chronic cough at the time of his February 1984 examination.  Further, although the examiner acknowledged and discussed the Veteran's reports that he snored during service, she failed to acknowledge or discuss the lay evidence of record regarding his additional in-service symptomatology (i.e., difficulty sleeping, difficulty breathing/shortness of breath, periodic termination of breathing in his sleep, and exhaustion/fatigue upon waking).  See DRO Hearing Tr. at 1-2, 4; Board Hearing Tr. at 3-5; T.P.F.'s July 2008 statement.  

With regard to the March 2011 addendum opinion, the Board acknowledges that, after reviewing the Veteran's claims file, the VA examiner provided the opinion that it is less likely than not that the Veteran's sleep apnea/hypopnea syndrome was caused or aggravated by a service-connected disability, to include his service-connected diabetes and/or thyroidectomy residuals.  Significantly, however, the only rationale provided to support this opinion was the VA examiner's conclusory statement that "[t]here is no objective evidence per review of records, physical exam and medical literature review to support this causal connection."  In this regard, the Board finds that, because the March 2011 VA physician failed to provide a thorough explanation and/or supporting analysis for her opinion, this opinion is also of little probative value.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Finally, the Board notes that, although the June 2010 VA examiner acknowledged that the Veteran was extensively medically evaluated for obesity during service and the March 2011 VA physician highlighted that obesity is a definitive risk factor for sleep apnea, neither physician provided an opinion as to whether the Veteran's current sleep disorder was caused by his in-service obesity.  See 38 C.F.R. § 4.2 (2011); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (holding that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes).

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the etiology of his current sleep disorder, the Board finds that, on remand, another VA examination assessing whether the Veteran has a sleep disorder that was caused or aggravated by military service, or is caused or aggravated by his service-connected diabetes, hypertension, coronary artery disease, and/or partial thyroidectomy residuals, is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, including clinical records, from the National Personnel Records Center (NPRC) and/or any other appropriate source.  The Board is particularly interested in (a) records of treatment for pulmonary tuberculosis from the Portsmouth Naval Hospital, dated from 1978 to 1980, and (b) any treatment records and/or examination reports dated from February 1964 to May 1978.  If such records are unavailable, the claims file should be clearly documented to that effect.

2.  With any needed assistance from the Veteran, obtain all treatment records related to the Veteran's sleep disorder from (a) Dr. G.A.H., dated from May 2006, forward; and (b) Dr. Ross in Orange Park, Florida, dated from 1995, forward.  If such records are unavailable, the claims file should be clearly documented to that effect.

3.  After the development requested in items 1 and 2 is completed, forward the Veteran's VA claims file to a qualified clinician for a review of the medical and other records contained therein.  After reviewing the evidence contained in the Veteran's claims file, the reviewing clinician should render an opinion as to the following questions:

a.)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea and/or hypopnea syndrome had its clinical onset during active service or is related to any in-service disease, event, or injury?  

In providing this opinion, the reviewing clinician's attention is directed to the Veteran's in-service treatment for (a) pulmonary tuberculosis from 1978 to 1980, (b) chest pain in December 1978 and September 1982, (c) shortness of breath and possible obstructive airway disease in July 1983, and (d) obesity from July 1983 to February 1984.  

Also, for purposes of providing the above opinion, the reviewing clinician should accept as true the Veteran's statements and those of his son and fellow service members to the effect that, during service, the Veteran experienced difficulty sleeping, difficulty breathing, shortness of breath, periodic termination of breathing in his sleep, snoring, and exhaustion and/or fatigue upon waking.  The reviewing clinician should also accept as true the Veteran's statements to the effect that he has continued to experience such symptomatology since service.  

b.)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's in-service obesity resulted in the onset of sleep apnea and/or hypopnea syndrome?

c.)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected diabetes, hypertension, coronary artery disease, and/or partial thyroidectomy residuals either caused or aggravated sleep apnea and/or hypopnea syndrome?  

In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's sleep disorder has undergone an identifiable permanent increase in severity that was proximately due to his service-connected diabetes, hypertension, coronary artery disease, and/or partial thyroidectomy residuals.  

No additional examination of the Veteran is required, unless the reviewing clinician determines that such is necessary.

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



